DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “motor shaft” at line 11 should be “the motor shaft”.  Appropriate correction is required.
Claim 5 is objected to because the limitation “electric motor” at line 8 should be “the electric motor”. 
Claim 9, the limitation “a disconnect mechanism” at line 9 should include a distinguishing modifier such as second or electric motor disconnect to adequately distinguish the multiple disconnects claimed. Line 15, the limitation “and compressor” should be “and a compressor”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the limitation “a second gearbox and a third gearbox…a combining gear box… a turbine gear box…” is not supported in the original disclosure in combination with the structure of claim 1. Claim 1 recites specific recitations including that the heat engine shaft and the motor shaft being concentric, with the turbine shaft on an opposite side of the heat engine from the second disconnect which relegates the claims to the embodiment of fig. 17. However, the embodiment of claim 1 does not disclose three gear boxes including a combining gearbox in the configuration of claim 1. 
Regarding claim 6, the limitation “a second gearbox including a combining gear box” is not disclosed in the original disclosure in combination with a single common shaft. The combining gearbox is used to provide rotational power from two separate input shafts. 
	Claim 9, the limitation “a disconnect mechanism within the electric motor to allow the electric motor to rotate with the heat engine stopped” is not supported in the original disclosure. The disclosure states that the disconnect mechanism within the electric motor disconnects the electric motor from the engine to allow the heat engine to rotate. Thus, a disconnect mechanism within the electric motor that allows the electric motor to rotate with the heat engine stopped is not supported in the original disclosure. Additionally, regarding claim 9, the claim recites, a first disconnect mechanism, a disconnect mechanism and a second disconnect mechanism in an embodiment with a single common shaft. While the specification supports that the shaft 304 may be configured as a single common shaft, the embodiment would not provide 3 disconnects since the elected embodiment of figure 17 states that the configuration of a single shaft would then provide the disconnect clutch 347 in lieu of the clutch 344. Thus, the limitation “a second disconnect mechanism between the electric motor and the heat engine to allow the electric motor to rotate with the heat engine stopped” is not supported. 
Regarding claim 10, the limitation “a second gearbox and a third gearbox” are not supported in the original disclosure. As noted above, the embodiment of fig. 17 as with a combined single shaft does not disclose a plurality of gear boxes as claimed, but rather only 2 gearboxes, TGB and RGB. Furthermore, the gearboxes do not include a combining gear box in a single common shaft. 
Claims dependent thereon are rejected for the same reasons discussed above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9, the limitation “a disconnect mechanism within the electric motor to allow the electric motor to rotate with the heat engine stopped” renders the claim indefinite because its unclear how the disconnect mechanism within the electric motor allows the electric motor to rotate with the heat engine off. 
Claim 9, the limitation “the first gear box” lacks antecedent basis. 
Claims dependent thereon are rejected for the same reasons discussed above.  

Allowable Subject Matter
Claims 1-2, 5-7 and 9-10 would be otherwise allowed pending resolution of the issues identified above.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the amended subject matter of claims 1, 5, 9. The closest prior art of record now is Botti US 2022/0033097 and Steinwandel US 2015/0285165. Neither Botti or Steinwandel disclose the RGB on an opposite side of the heat engine from the second disconnect mechanism in combination with the remaining claimed subject matter. Additionally, neither reference teaches a single common shaft with a disconnect mechanism within the electric motor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new grounds of rejection.
The Examiner notes that the Applicant’s amendments preclude previously dependent claims due to new matter. The Applicant has amended the single common shaft in claims 5 and 9, and the location of the turbine gear box and other structure in claim 1 which preclude the combining gear box previously claimed. Additionally, the Examiner notes that the amendments to claim 9 appear to include numerous errors. The Applicant should take care when making amendments to comply with Section 112.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741